 
Exhibit 10.15

Execution Copy


MEMBERSHIP INTEREST PURCHASE AGREEMENT




This MEMBERSHIP INTEREST PURCHASE AGREEMENT, dated November 10, 2008 (this
“Agreement”), is made by and among MDC Acquisition Inc., a Delaware corporation
(“MDC Sub”); CPB Acquisition Inc., a Delaware Corporation (“Acquisition Co.”);
MDC Partners Inc., a Canadian corporation (“MDC Partners”); Crispin & Porter
Advertising, Inc. (d/b/a Crispin Porter & Bogusky), a Florida corporation (“CPB
Inc.” or “Seller”); Charles Porter (“Porter”), Alex Bogusky (“Bogusky”), Jeff
Hicks (“Hicks”), and Jeff Steinhour (“Steinhour”; together with Porter, Bogusky
and Hicks collectively referred to as the “Employee Members” and individually as
an “Employee Member”); MDC Sub, together with the Acquisition Co., Employee
Members and CPB Inc., collectively referred to as the “Members” and individually
a “Member”); and CRISPIN PORTER & BOGUSKY LLC, a Delaware limited liability
company (the “Company”).  Capitalized terms used herein and not otherwise
defined shall have the meanings ascribed to such terms in the Company’s Amended
and Restated Limited Liability Company Agreement dated as of January 8, 2001 (as
subsequently amended, the “LLC Agreement”).




W I T N E S S E T H :


WHEREAS, CPB Inc., the Employee Members, MDC Sub and Acquisition Co. are parties
to that certain LLC Agreement of the Company, which sets forth, among other
things, the terms and conditions relating to transfer and ownership of the
Membership Interests upon exercise of a put or call option;


WHEREAS, pursuant to the LLC Agreement, Acquisition Co. has the right to
exercise the “Third Call” option, and is hereby exercising such Third Call
option early, with respect to the purchase of an additional 17% of Membership
Interests from CPB Inc., and has assigned such rights to exercise the Third Call
to MDC Sub;


WHEREAS, CPB Inc. (the “Seller”) accepts MDC Sub’s early exercise of the Third
Call option and now desires to sell, and MDC Sub desires to purchase, an
aggregate amount equal to 17% of the issued and outstanding Membership Interests
in the Company (the “Purchased Interests”), from the Seller;


WHEREAS, immediately following the execution and delivery of this Agreement, the
parties hereto are entering into a further amendment to the LLC Agreement to
reflect the transactions contemplated by this Agreement, including the transfer
of the Purchased Interests to MDC Sub such that following the Closing of the
transactions contemplated by this Agreement, the Membership Interests in the
Company will be owned as follows:  MDC Sub – 45%; Acquisition Co. – 49% ; CPB
Inc. - 6%.;



--------------------------------------------------------------------------------


 
         NOW, THEREFORE, in consideration of the mutual covenants and agreements
set forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties do hereby
agree as follows:


           1.        Purchase and Sale; Closing.


                      (a)           Sellers hereby sell, assign, transfer and
deliver to MDC Sub, and MDC Sub hereby purchases from Seller, the
Purchased Interests.   The Purchased Interests carry with it the right to share
in the Profits and Losses of the Company (as such terms are defined in LLC
Agreement) and the other economic attributes thereof (including distributions of
Cash Flow in accordance with the LLC Agreement) accruing from and after November
10, 2008 in respect of the Purchased Interests transferred hereby, and the
Seller’s rights in its Capital Account with respect to the Purchased Interests
as of November 10, 2008, subject to Seller receiving distributions in the
ordinary course that it would have received in respect of the Purchased
Interests for the period of time ending immediately prior to the Closing
Date.  For purposes of this Agreement, the calculation of “Profits and Losses”
shall be done in accordance with the LLC Agreement, and shall be based upon
profits, losses and distributions in accordance with the Company’s current
financial and operational policies as of the Closing Date and determined in a
manner substantially consistent with recent practices (e.g.,  no extraordinary
dividends).


                      (b)           The closing of the transaction contemplated
by this Agreement (the “Closing”) is taking place simultaneously with the
execution and delivery of this Agreement (the “Closing Date”), at the offices of
MDC Partners Inc., 950 Third Avenue, New York, New York 10022 or by the exchange
of documents and instruments by mail, courier, telecopy and wire transfer to the
extent mutually acceptable to the parties hereto.


                      (c)           Effective as of November 10, 2008, MDC Sub,
Acquisition Co. and CPB Inc. shall cause the Company to close its books for
income tax purposes, and there will be no allocation of Profits or Losses to
Sellers with respect to the Purchased Interests following the Closing Date.  All
distributions of Profits payable as of November 10, 2008 in respect of the
Membership Interests (including the Purchased Interests) shall be distributed
and paid by the Company in the ordinary course following the Closing.  In
accordance with the LLC Agreement, the parties have agreed to elect to adopt the
closing of the books method under Section 706 of the Code for allocating CPB
Inc.’s varying interests in the Company during the taxable year that includes
the Closing Date.


           2.        Purchase Price. 


                      (a)           In full consideration for the purchase by
MDC Sub of the Purchased Interests, and in full satisfaction of any and all
amounts due and owing by Acquisition Co. with respect to the Period Three
Formula Amount (as such term is defined in the LLC Agreement), MDC Sub agrees to
pay to Sellers an amount equal to the “Put/Call Purchase Price”, calculated and
determined as follows:
 
2

--------------------------------------------------------------------------------


 
 
(i)
At the Closing, an amount equal to $6,850,000 as the “Closing Payment”.  The
Closing Payment shall be paid as follows:  (A) an amount equal to $6,430,000
shall be paid in cash or immediately available funds, and (B) an amount equal to
$420,000 (the “Closing Stock Payment”) shall be paid in the form of 105,000 MDC
Shares in accordance with Secion 2(a)(iv) of this Agreement.   “MDC Shares”
shall mean MDC Partners’ Class A subordinate voting shares.



 
(ii)
On or prior to April 1, 2010, a payment in an amount equal to the “Period Three
Formula Amount”, calculated in accordance with Section 10.4.3(c) of the LLC
Agreement, minus $2.1 million (the “Final Purchase Payment”).   In accordance
with Section 10.5(e) of the LLC Agreement, 80% of the Final Purchase Payment
paid in respect of the Period Three Formula Amount shall be paid in cash by wire
transfer, and 20% of the Final Purchase Payment shall be made in MDC Shares.  In
the event that the Period Three Formula Amount is equal to less than zero, there
shall be no repayment obligation by the Seller to MDC Sub.



 
(iii)
The Final Purchase Payment shall be subject to further upward (not downward)
adjustment as follows:  Within 5 Business Days following the final determination
of the financial statements of the Company for the first calendar quarter of
2010, MDC Sub shall pay to Seller, in cash by wire transfer, an amount
calculated as follows:



{2.85 x average monthly “Profits” (as defined in the LLC Agreement) of the
Company during the Additional Period}- $5.1 million. 


For purposes of this Agreement, the “Additional Period” shall be the period of
time from the Closing Date to March 31, 2010.


 
(iv)
The certificate representing the shares of MDC Shares to be issued as part of
the Closing Stock Payment shall be dated the date hereof and shall be delivered
to the Seller not later than ten (10) business days after the Closing
Date.  There shall be no contractual holding period for the shares of MDC Shares
issued as part of the Closing Stock Payment.



                      (b)           For purposes of this Agreement, all of the
terms, conditions and procedures set forth in Sections 10.4.2 and 10.5 of the
LLC Agreement regarding “Accounting Determination” and “Payment of the Purchase
Price” shall apply and govern the determination of Profits and the Period Three
Formula Amount, and the payment of the Final Purchase Payment.  In the event
that the Period Three Formula Amount has not been finally determined by March
31, 2010, the Final Purchase Payment to be made on April 1, 2010 shall be equal
to 75% of a good faith estimate of such amount estimated by MDC Partners in its
reasonable judgment (the “Undisputed Payment”). Upon final determination of the
Period Three Formula Amount, the balance of the Final Purchase Payment shall be
promptly paid to Seller. In the event that MDC Sub fails to pay the Undisputed
Payment to Seller in respect of the Final Purchase Payment on or prior to April
1, 2010, and if Seller has otherwise complied in all material respects with its
obligations under the LLC Agreement, then Seller shall be entitled to liquidated
damages from MDC Sub in an amount equal to the Final Purchase Payment plus 17%
of the Profits of the Company during the period commencing April 1, 2010 and
continuing until the date on which the Undisputed Payment is paid to Seller.


3

--------------------------------------------------------------------------------


                      (c)           The parties hereto acknowledge and agree
that the Put/Call Purchase Price to be paid by MDC Sub pursuant to the terms and
conditions set forth in this Agreement, together with any amounts paid in
respect of the Capital Account Amount, will satisfy in full all payment
obligations of MDC Sub, Acquisition Co., the Company and/or MDC Partners Inc.
(“MDC Partners”) in connection with the Purchased Interests, the Third Call, and
the Third Put,  including without limitation satisfaction in full of any amount
due in respect of the Capital Account Amount relating to the Purchased
Interests, all as set forth in the LLC Agreement.  In addition, in the event
that there exists any conflict regarding the language contained in this
Agreement and the language contained in the LLC Agreement, the language
contained in this Agreement shall govern.


           3.        Representations and Warranties by CPB Inc.  Seller hereby
represents and warrants to MDC Sub as follows:


                      (a)           CPB Inc. is a corporation duly organized,
validly existing and in good standing under the laws of the State of Florida,
with full corporate power and authority to own its property and to carry on its
business all as and in the places where such properties are now owned or
operated or such business is now being conducted.


                      (b)           Seller has the full authority to make,
execute, deliver and perform this Agreement and the transactions contemplated
hereby.  The execution and delivery of this Agreement by CPB Inc. and the
consummation by CPB Inc. of the transactions contemplated hereby have been duly
authorized by all required corporate action on behalf of CPB Inc. and its
shareholders.   This Agreement has been duly and validly executed and delivered
by Seller and, assuming due authorization, execution and delivery by MDC Sub,
constitutes a legal, valid and binding obligation of the Seller, enforceable
against Seller in accordance with its terms.


                      (c)           Seller is the owner of the applicable amount
of the Purchased Interests being sold and transferred pursuant to this
Agreement, free and clear of all mortgages, liens, security interests,
encumbrances, claims, charges and restrictions of any kind or character
(“Liens”) other than the LLC Agreement.  No person or entity has or will have
any claim against the Company, MDC Sub or any of their affiliates related to any
share or future distribution from the Company or to the proceeds from the sale
of the Purchased Interests.


                      (d)           Seller agrees that, from and after the date
hereof, no portion or proceeds of the Closing Payment paid in respect of the
Put/Call Purchase Price shall be used to compensate or give any employee of the
Company a bonus, gift, award or similar type of remuneration, other than
dividend distributions that may be paid to shareholders of the Seller.


4

--------------------------------------------------------------------------------


           4.        Representations and Warranties by MDC Sub.  MDC Sub and MDC
Partners, as the case may be, hereby represent and warrant, jointly and
severally, to Sellers as follows:


                      (a)           MDC Sub is a corporation duly organized,
validly existing and in good standing under the laws of Delaware with full
corporate power and authority to own its property and to carry on its business
all as and in the places where such properties are now owned or operated or such
business is now being conducted.    MDC Sub is an indirect, wholly-owned
subsidiary of MDC Partners.   MDC Partners shall cause sufficient capital and/or
MDC Shares, as the case may be, to be available to MDC Sub to meet its
obligations to pay the Put/Call Purchase Price under Section 2 of this
Agreement.  If MDC Sub fails to meet its payment obligations under Section 2
hereof, then MDC Partners shall satisfy such payment obligations to the extent
that MDC Sub failed to do so.


                      (b)           MDC Sub has the full corporate power and
authority to make, execute, deliver and perform this Agreement and the
transactions contemplated hereby.  The execution and delivery of this Agreement
by MDC Sub and the consummation of the transactions contemplated hereby have
been duly authorized by all required corporate action on behalf of MDC
Sub.   This Agreement has been duly and validly executed and delivered by MDC
Sub and, assuming due authorization, execution and delivery by CPB Inc.,
constitutes legal, valid and binding obligations of MDC Sub, enforceable against
each of them in accordance with its terms.


                      (c)           MDC Partners is a corporation duly
organized, validly existing and in good standing under the laws of Canada, with
full corporate power and authority to own its property and to carry on its
business all as and in the places where such properties are now owned or
operated or such business is now being conducted.


                      (d)           MDC Partners has the full corporate power
and authority to make, execute, deliver and perform this Agreement and the
transactions contemplated hereby.  The execution and delivery of this Agreement
by MDC Partners and the consummation of the transactions contemplated hereby
have been duly authorized by all required corporate action on behalf of MDC
Partners.   This Agreement has been duly and validly executed and delivered by
MDC Partners and, assuming due authorization, execution and delivery by CPB
Inc., constitutes legal, valid and binding obligations of MDC Partners,
enforceable against each of them in accordance with its terms.


                      (e)           Each share of MDC Shares to be issued
pursuant to the terms of this Agreement will be duly and validly authorized for
issuance by MDC Partners, and upon consummation of the transactions contemplated
hereby, will be duly and validly issued, fully paid and nonassessable, and not
issued in violation of the preemptive rights of any past or present
shareholder.   All of the shares of MDC Shares to be issued pursuant to this
Agreement will be (a) issued in transactions exempted under all applicable
Canadian securities laws and in compliance with the rules and regulations of the
Toronto Stock Exchange, and assuming the accuracy and truthfulness of an
applicable Investment Representation Certificates to be delivered at Closing by
the recipients of such MDC Shares, United States federal and state securities
laws and (b) conditionally approved for listing on The NASDAQ National Market
and the Toronto Stock Exchange, subject to official notice of issuance and/or
the filing of customary documents and payment of listing fees.
           

5

--------------------------------------------------------------------------------


            5.       Other Agreements.


                      (a)           As an inducement for MDC Sub to consummate
the transactions contemplated by this Agreement and in consideration of the
payment by MDC Sub of the Put/Call Purchase Price, each of the Employee Members
hereby acknowledges and reaffirms his respective obligations under the
provisions of the separate Non-Solicitation/Non-Servicing Agreement dated
January 8, 2001 (each as thereafter amended on September 22, 2004 and November
1, 2007, the “Non-Solicit Agreements”), running to the benefit of the Company,
Acquisition Co. and MDC Sub.  It is understood that for purposes of the
agreement referenced in the preceding sentence, each of the Employee Members
shall be deemed to be employed by the Company for any period that he is either a
full-time or part-time employee of the Company.


                      (b)           Each of the parties hereto ratifies and
acknowledges all rights and obligations pursuant to the existing agreements
between the parties, including but not limited to the rights of the Employee
Members pursuant to the Non-Solicit Agreements.




           6.        Indemnity.


                      (a)           CPB Inc. hereby agrees to indemnify MDC
Partners, MDC Sub and Acquisition Co. and their respective directors and
officers (collectively “MDC Group”) against, and to protect, save and hold
harmless each member of the MDC Group from, and to pay on behalf of or reimburse
the respective member of the MDC Group as and when incurred for, any and all
liabilities, obligations, losses, damages, penalties, demands, claims, actions,
suits, judgments, settlements, penalties, interest, out-of-pocket costs,
expenses and disbursements (including reasonable costs of investigation, and
reasonable attorneys’, accountants’ and expert witnesses’ fees) of whatever kind
and nature (collectively, “Losses”), that may be imposed on or incurred by any
member of the MDC Group arising out of or in any way related to (i) any breach
of any warranty or representation contained in Section 3 hereof or (ii) any
action, demand, proceeding, investigation or claim by any third party against or
affecting any member of the MDC Group which may give rise to or evidence the
existence of or relate to a misrepresentation or breach of any of the
representations and warranties contained in Section 3 hereof.


                      (b)           MDC Sub and MDC Partners hereby agree to
indemnify CPB Inc. against, and to protect, save and hold harmless CPB Inc.
from, and to pay on behalf of or reimburse CPB Inc. as and when incurred for,
any and all Losses that may be imposed on or incurred by CPB Inc. arising out of
or in any way related to (i) any breach of any warranty or representation of MDC
Sub or MDC Partners contained in Section 4 hereof or (ii) any action, demand,
proceeding, investigation or claim by any third party against or affecting CPB
Inc. which may give rise to or evidence the existence of or relate to a
misrepresentation or breach of any of the representations and warranties
contained in Section 4 hereof.


6

--------------------------------------------------------------------------------


           7.        Miscellaneous.


                      (a)            Each of MDC Sub and MDC Partners, on the
one hand, and CPB Inc. and the Employee Members, on the other hand, shall pay
its or his own expenses relating to the transactions contemplated by this
Agreement, including, without limitation, the fees and expenses of their
respective counsel and financial advisors.


                      (b)           The interpretation and construction of this
Agreement, and all matters relating hereto (including, without limitation, the
validity or enforcement of this Agreement), shall be governed by the laws of the
State of New York without regard to any conflicts or choice of laws provisions
of the State of New York that would result in the application of the law of any
other jurisdiction.


                      (c)           Subject to the provisions of the next
sentence, no party to this Agreement shall issue any press release or other
public document or make any public statement relating to this Agreement or the
matters contained herein without obtaining the prior approval of MDC Sub and CPB
Inc.  Notwithstanding the foregoing, the foregoing provision shall not apply to
the extent that MDC Partners is required to make any announcement or public
disclosure relating to or arising out of this Agreement by virtue of the
securities laws of the United States or Canada, or the rules and regulations
promulgated thereunder, or the rules of the any stock exchange on which shares
of MDC Partners are listed.


                      (d)           Any notice, request, instruction or other
document to be given hereunder by any party to any other party shall be in
writing and shall be deemed to have been given (i) upon personal delivery, if
delivered by hand or courier, (ii) three days after the date of deposit in the
mails, postage prepaid, or (iii) the next business day if sent by facsimile
transmission (if receipt is electronically confirmed) or by a prepaid overnight
courier service, and in each case at the respective addresses or numbers set
forth below or such other address or number as such party may have fixed by
notice:


           If to MDC Sub or MDC Partners, addressed to:


MDC Partners Inc.
45 Hazelton Avenue
Toronto, Ontario
Canada M5R 2E3
Attention:  Robert Dickson
Fax:  (416) 960-9555


                      with a copy to:


MDC Partners Inc.
950 Third Avenue
New York, New York 10022
Attention:  Mitchell Gendel, General Counsel
Fax:  (212) 937-4365


7

--------------------------------------------------------------------------------


           If to CPB Inc., addressed to:


CPB Inc.
3390 Mary Street, Suite 300
Miami, Florida  33133
Attention: Chief Financial Officer
Fax:  (305) 854-3419




Any party may change the address to which notices are to be sent by giving
notice of such change of address to the other parties in the manner herein
provided for giving notice.


                      (e)           This Agreement may not be transferred,
assigned, pledged or hypothecated by any party hereto, other than by operation
of law. This Agreement shall be binding upon and shall inure to the benefit of
the parties hereto and their respective heirs, executors, administrators,
successors and permitted assigns, as the case may be.


                      (f)            In the event any provision of this
Agreement is found to be void and unenforceable by a court of competent
jurisdiction, the remaining provisions of this Agreement shall nevertheless be
binding upon the parties with the same effect as though the void or
unenforceable part had been severed and deleted.


                      (g)           This Agreement, including the other
documents referred to herein, contains the entire understanding of the parties
hereto with respect to the subject matter contained herein and therein.


                      (h)           This Agreement may not be amended,
supplemented or modified orally, but only by an agreement in writing signed by
the all of the parties hereto.


                      (i)            The language used in this Agreement will be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of law or contract interpretation that provides that in the
case of ambiguity or uncertainty a provision should be construed against the
draftsman will be applied against any party hereto.


                      (j)            This Agreement may be executed in one or
more counterparts, and each such counterpart shall be deemed an original
instrument, but all such counterparts taken together shall constitute but one
agreement.  Facsimile signatures shall constitute an original.

 




*                      *                      *                      *


8

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Membership Interest
Purchase Agreement, on the day and year first above written.



 
 
     
MDC ACQUISITION INC.
           
By:
    /s/
   
 
Name: Mitchell Gendel
   
 
Title: Vice President & Secretary
           
CPB ACQUISITION INC.
           
By:
   /s/   
   
 
Name: Mitchell Gendel
   
 
Title: Vice President & Secretary
           
MDC PARTNERS INC.
           
By:
   /s/   
   
 
Name: Michael Sabatino
   
 
Title: Senior Vice President and Chief Accounting Officer
           
CRISPIN & PORTER ADVERTISING, INC.
         
By:
   /s/     
   
 
Name: Charles K. Porter
   
 
Title:
           
Employee Members:
                   
By:
   /s/   
   
 
Charles Porter
                   
By:
   /s/  
   
 
Alex Bogusky
                   
By:
   /s/  
   
 
Jeff Hicks
           
By:
   /s/  
   
 
Jeff Steinhour
 



 
9

--------------------------------------------------------------------------------

